    Case 6:21-cr-00045-H-BU Document 25 Filed 09/21/21              Page 1 of 1 PageID 40



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                  SANANGELO DIVISION

UNITED STATES OF AMERICA,
     Plaintiff,

                                                            NO. 6:21-CR-045-01-H

vrcToR GIRON-CHACON (l),
     Defendant.


                  ORDER ACCEPTING RNPORT AND RECOMMENDATION
                     OF TIIE I,JMTED STATES MAGISTRATE JIJDGE
                            CONCERNING PLEA OF GI,]ILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

ofa Plea ofGuilty, the Consent ofthe Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636(bxl), the undersigrred District Judge is ofthe opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         Dated septemb        71,   zozt.
                         ",

                                             JAMES       SLEY HENDRIX
                                                       STATES DISTRICT JUDGE
